 LEUBREN PAPER CORPORATION567LEUBREN PAPER CORPORATION and MARY BRENNER,individuallyand as Executrix and Trustee under the LastWilland Testament of Louis Brenner,Deceased, doingbusinessasBRENNER PAPER PRODUCTS CO., as suc-cessor in interesttoLouisBrenner, doing business asBrennerPaperProductsCo.'andPAPER CUTTERS &BOOKBINDERS UNION, LOCAL 119 (MANIFOLD DIVISION),INTERNATIONAL BROTHERHOOD OF BOOKBINDERS,AFL'andPRINTING SPECIALTIES AND PAPER PRODUCTSUNION, NO. 447.' Case No. 2-CA-2099. June12, 1953DECISION AND ORDEROn March 4, 1953, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, findingthat the Respondents had not engaged in the unfair labor prac-tices alleged in the complaint, and recommending that thecomplaint be dismissed in its entirety, as set forth in the copyof the Intermediate Report attached hereto. Thereafter, theGeneral Counsel and Local 447 filed exceptions to the Interme-diate Report and the General Counsel filed a supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner withthe following modifications and additions:We agree with the Trial Examiner that the Respondents didnot violate Section 8 (a) (1) and (2) of the Act by executing thecontract of September 21, 1951, with Local 447. However, inso finding, we rely solely on the following considerations:On July 27, 1951, Local 119 filed a representation petition fora unit of the envelope department employees then employed byLouis Brenner and Respondent Leubren. On August 13, 1951,ata conference attended by representatives of Brenner andLeubren and Local 119, an agent for the Board proposed thatthe parties agree to a consent election. The employer repre-sentative accepted the proposal; Michaels, secretary for Local119, alone opposed it, notwithstanding that suchan agreementwould have expedited the holding of an election upon hispetition.Michaels stated that "he did not intend to go throughwith the petition for certification," and that hewas going tofilean unfair labor practice charge. Such a charge allegingviolations of Section 8 (a) (1) and (5) was filed the same day.Thereafter., on September 21, 1951, upon receipt of satisfactoryevidence that Local 447 represented a majority of theiremployees, Brenner signed a contract with that Local. The'Herein called Respondents2 Herein calledLocal 119.$ Herein calledLocal 447.105 NLRB No. 71.291555 0 - 54 - 37 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDamended charges, upon which the complaintin the instant casewas predicated, did not reiterate the 8 (a) (5) allegedviolationand the General Counsel conceded at the hearing that the 8 (a)(5) charge filed on August 13 was found to be groundless afterinvestigation.The General Counsel contends that this contract violatedSection 8 (a) (1) and (2) of the Act because executed during thependency of therepresentationquestion raised by Local 119'spetition. However, we find, inagreementwith the Trial Exam-iner, that, on August 13, Local 119 had decided to abandon itspetition. This is clear from Michaels' refusal to consent to anelection on his own petition, his announcement that he did notintend to pursue the petition further, and his simultaneousfiling on the same day of a charge which Michaels was no doubtaware would, under the Board's rules, prevent the processingof the petition until the charge was finally disposed of.4 Nojustification appears for Michaels' refusal to go to a consentelection on Local 119's own petition.Accordingly, under the foregoing circumstances, we find, liketheTrial Examiner, that at the time of the execution of thecontract between the Respondents and Local 447, there was nolonger pending any real question concerning representation andthat the execution of the contract was therefore not violativeof Section 8 (a) (1) and (2) of the Act.[The Board dismissed the complaint.]4Cf. EatonManufacturingCompany, 76 NLRB 261Intermediate Report and Recommended OrderSTATEMENT OF THE CASEA charge and amended charge having been duly filed, a complaint and notice of hearingthereon having been issued and served by the General Counsel, and answers having been filedby the above-named Corporation, Company, and Local 447, a hearing involving allegations ofunfair labor practices in violation of the National Labor Relations Act, 61 Stat. 136, hereincalled the Act, by said Corporation and Company, herein jointly called the Respondents, washeld upon due notice at New York, New York, on November 24, 25, and 26 and December 8,1952, before the undersigned Trial Examiner. The allegations, in substance, are that theRespondents have contributed and are contributing support to Local 447 by entering into acollective-labor agreement with that organization when a question concerning representationhad been raised by the above-named Local 119, and that the Respondents thereby violatedSection 8 (a) (1) and (2) of the Act. All parties were represented by counsel or other repre-sentative, were afforded full opportunity to be heard, to examine and cross-examine witnesses,to introduce evidence pertinent to the issues, to argue orally upon the record, and to file briefsand proposed findings and conclusions. A brief was received from the General Counsel and hasbeen considered. The Respondents' and Local 447's motions to dismiss the complaint, made atthe close of the hearing and taken under advisement by me, are hereby granted for the reasonsappearing below.Upon the entire record inthecaseand from my observation of the single witness, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThis case involves certain business operations of Louis Brenner, who died on December 17,1951. Leubren Paper Corporation, the stock of which was wholly owned by Brenner, was LEUBREN PAPER CORPORATIONS69engaged during 1951 in the purchase and sale of paper and the manufacture of envelopes.Brenner also owned Brenner Papzr Products Co., which he operated as a single proprietorshipin the manufacture and sale of announcement cards and the sale of envelopes. Following thedeath of Brenner, the Company's business has continued. His widow, Mary Brenner, a re-spondent, has owned the business of the Company as his executrix, although she does notactivelymanage or operate it. In addition to her capacity as executrix, Mrs. Brenner istrustee of an undivided two-thirds interest in the entire estate of Bremner, which includesproperties in addition to the Company's assets and the corporate stock, and she was individuallybequeathed an undivided one-third interest in the entire estate.The General Counsel contends that at tunes material the Corporation and the Company wereoperated by Brenner as an integrated enterprise. Loca1447, but not the Respondents, disputesthis contention. The 2 organizations have had common places of business, there having been2 such places in New York City until the summer of 1951 and thereafter at a single location inLong Island City. During the year 1951, some of the machinery which was operated by em-ployees in the bargaining unit mentioned below was owned by the Corporation and some of itby the Company. On August 1, 1951, there were 59 employees in such unit, of whom 54 wereon the payroll of the Corporation. On or about August 8, the 5 remaining employees weretransferred to the payroll of the Corporation, where they remained until January 1, 1952,at which time all the employees were transferred to the payroll of the Company.During the year 1951, the Company obtained from the Corporation all of the envelopes andapproximately one-half of the paper used in the Company's business. Only a small, butunstated, portion of the Corporation's sales was to concerns other than the Company. Duringthat year they had the same comptroller, and at regular intervals the Company's indebtednessto the Corporation for sales to the former was settled by Brenner's drawing a check upon theCompany and depositing it to the account of the Corporation. I find, contrary to the contentionof Local 447, that at times material the Corporation and the Company were operated as anintegrated enterprise.During the year 1951, the Corporation purchased paper and other materials of an unstatedtotal value, of which in excess of $500,000 represented shipments to it directly from pointsoutside the State of New York. During the same year, the Company sold products valued inexcess of $500,000, of which 25 percent represented shipments by it directly to points outsidethe State of New York. Contrary to the contention of Local 447, but in accord with the con-cession of the Respondents, I find that the latter are engaged in commerce within the meaningof the Act. i This is so even if their business activities be regarded, as Local 447 contends,as separate enterprises. Federal Dairy Co., Inc., 91 NLRB 638; Stanislaus Implement andHardware Company, Limited, 91 NLRB 618.II.THE LABOR ORGANIZATIONS INVOLVEDPaper Cutters & Bookbinders Union, Local 119 (Manifold Division), International Brother-hood of Bookbinders, AFL, herein called Local 119, and Printing Specialties and PaperProductsUnion,No. 447, herein called Local 447, are labor organizations admitting tomembership employees of the Respondents.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The issueOn July 27, 1951, Local 119 filed with the Regional Office of the Board a petition in which itsought certification by the Board as the representative of employees, as described below. Inthe petition, Local 447 was named as another labor organization interested in representingthe employees. Ofi August 13, Local 119 filed its initial charge, alleging unfair labor prac-tices by the Respondents in violation of Section 8 (a) (1) and (5) of the Act. On September 21,prior to a disposition of the petition or charge by the Regional Office, the Respondents andLocal 447 executed a collective-labor agreement, retroactive to August 16, covering theemployees whom Local 119 had claimed to represent. There is no issue concerning the ap-propriateness of the unit in the collective-labor agreement, and the General Counsel concedesthat Local 447 possessed authorization cards signed by a majority of the employees in suchi The facts concerning the Respondents' business were stipulated In two respects thestipulationwas incorrectly transcribed by the reporter. Accordingly, it is hereby orderedthat the transcript be corrected as follows: First, page 19, line 16, the word "now" issubstituted for the word "not " Second, page 23, line 12, the word "Corporation's" is sub-stituted for the word "Company's." 570DECISIONSOF NATIONALLABOR RELATIONS BOARDunit, or other evidence that a majority had designated it as their representative, and that thisevidence was shown by Local 447 to the Respondents prior to execution of the agreement. Ourissue is whether the factual situation requires application of the doctrine established inMidwest Piping and Supply Co., Inc., 63 NLRB 1060, and reiterated in subsequent cases, in-cluding International Harvester Company, 87 NLRB 1123, in the following language: that "anemployer unlawfully infringes upon his employees' freedom to select their own bargainingrepresentative if he recognizes and contracts with a labor organization as their exclusivebargainingrepresentative notwithstanding the existence of a valid questionas totheir repre-sentation."B.The factsThe contract between the Respondents and Local 447 covers all employees in the envelopedepartment of the Corporation and the Company. Prior to execution of the contract, thoseemployees were not represented by any labor organization, although other employees of theCompany were represented by Local 119.During June 1951, Local 119 began organizational activities among employees in the envelopedepartment. Morris Michaels, secretary of Local 119, testified that the activities were com-menced after he had heard that a labor organization, unidentified, was interested in repre-senting the employees. On July 3 Edward Dillon, a representative of Local 119; wrote to theCompany, asserting that Local 119 had been designated by a majority of the employees in theenvelope department as their collective-bargaining representative, and asking that a date befixed for a conference. On July 10 Brenner responded, saying that he had telephoned Dillon tomake the appointment, but had heard nothing further from Dillon, and asking that Dillon tele-phone him so that an appointment could be made. On July 18 Michaels called upon Brenner.Michaels testified that he did not offer to prove the claimed majority status by showing toBrenner applications for membership because it was the policy of Local 119 not to show suchproof to an employer.2 Michaels gave Brenner a written list of demands on behalf of Local119.3 Brenner did not grant recognition to Local 119, however, and on July 27 Michaels fileda petition with the Regional Office of the Board.4The petition recited that Local 447 was also interested in representing the employees inthe envelope department. Local 447 was not in compliance with Section 9 (f), (g), and (h) of theAct, however. and consequently was not entitled to a place on the ballot in any election whichmight be held. The parties stipulated that Local 447 did not anticipate that it would have sucha place, but that it expressed to Nathan Cohen, a field examiner in the Regional Office, a lackof objection to an election.2Michaels was not asked whether the policy was applied in a situation, such as here, whereLocal 119 and the employer were under contract covering another unit of employees and therewas no evidence of hostility by the employer toward Local 119.3 The Respondents and Local 447 both objected to testimony by Michaels concerning con-versationswith Brenner upon the ground that the latter was deceased in accord with thepolicy of the Board, the objections were overruled with the statement that the testimonywould be scrutinized carefully and that surrounding circumstances would be developed toascertainwhether the testimony was possible of contradiction. Cf. N. L. R. B. v. Wallick &Schalm, 198 F. 2d 477 (C. A. 3). enfg. 95 NLRB 1262 To the extent that Michaals testifiedthat he met with Brenner in the latter's office and presented a list of demands, I believe thathis testimony is to be credited. This is so because Brenner's letter of July 10 invited aconference, and Michaels testified that a woman whom he supposed to be Brenner's secretarywas present Although it appears from Michaels' testimony that the woman was at work at adesk and did not participate in the conversation, she was not called as a witness by theRespondents or Local 447 to deny that Michaels had visited Brenner.4Michaels testified that on July 24, nearly a week after he visited Brenner, he and Brennerhad a telephone conversation According to Michaels, Brenner said that he had been informedthatLocal 119 did not represent "any people in the shop" and that he did "not have tonegotiate with" it. Michaels testified further that he responded that Brenner had the "rightto doubt" the claimed majority status and that he would file a petition with the Board to es-tablish it in an election. Since, according to Michaels, the remarks were made in a telephoneconversation to which no one else listened, it was impossible for the Respondents to offer anyevidence on the subject and for the General Counsel to offer corroborating testimony. Ibelieve that it is unnecessary to determine whether Brenner made the quoted remarks toMichaels. It is obvious that recognition of Local 119 was denied by the Respondents. That isthe significant fact, under our issue here, rather than the circumstances surrounding thedenial. LEUBREN PAPER CORPORATION571On August 13, a conference was held in the Regional Office. Participating were FieldExaminer Cohen on behalf of the Board, Attorney Mildworm on behalf of the Respondents, andMichaels and Vincent C. Aronson, an attorney, on behalf of Local 119. Cohen sought toarrange a consent election at which the employees would vote on the question whethertheywished to be represented by Local 119, and Attorney Mildworm said that the Respondentswere willing to negotiate with the labor organization which could demonstrate majority statusand that he was ready to sign an agreement for a consent election. Such agreement was notexecuted, however. Michaels, on behalf of Local 119, said that he would not consent to anelection, that he did not "intend to go through with the petition for certification," and that hewould file a charge alleging that the Respondents had engaged in unfair labor practices. Theconference ended, and Mildworm departed. S On that day Michaels filed the initial charge inthis proceeding, copies of which were served upon the Respondents on August 16. It allegesthat the Respondents violated Section 8 (a) (1) and (5) of the Act by (a) advising the employeesthat the Respondents would not bargain with Local 119, that the employees should join Local447, and that the Respondents would negotiate with Local 447, and (b) refusing to bargain withLocal 119.Processing of the petition ceased with the filing of the charge. In his brief, the GeneralCounsel asserts that "in accordance with the usual practice of" the Regional Office "furtherprocessingof the representation proceeding was held in abeyance" pending action upon thecharge. On September 21, prior to a disposition of the charge, the Respondents and Local 447entered into their contract, retroactive to August 16 and terminating on October 31, 1952.There is no dispute that before execution of the contract. Local 447 showed the Respondentsevidence that it possessed majority status.On January 17, 1952, Michaels filed an amendedcharge allegingviolations of Section 8 (a)(1) and (2) of the Act. The earlier alleged violation of Section 8 (a) (5), by refusing to bargaincollectively, was not reiterated, but there was a reiteration of the alleged statements by theRespondents to the employees that the Respondents would not bargain with Local 119, thatthe employees should join Local 447, and that the Respondents would negotiate with the latterlabor organization. The amended charge alsoallegesthat the RespondentsengagedIn unfairlabor practices by executing the contract with Local 447 when a question concerning repre-sentation existed by virtue of the petition filed by Local 119, and it is this particularallega-tion alonewhich is expressed in the unfair labor practicesalleged inthe complaint. The Re-spondents and Local 447 assert that the original charge, the filing of which terminatedprocessing of the petition, and like portions of the amended charge were groundless. In supportof this contention, Local 447 subpenaed certain employees of the General Counsel to testifythat their investigation disclosed such groundlessness. The General Counsel filed a petitionto revoke the subpenas. I granted the petition after the General Counsel stated that, while hedid not concede relevancy, he did not otherwise object to a finding that the original chargeand like language in the amended charge had been found after investigation to begroundless.As will be seen, relevancy exists. Accordingly, Ifind that the original charge wasgroundless.The General Counsel's contention that Michaels acted in good faith in filing that charge isdiscussed below.C. ConclusionsThe General Counsel, relying upon the Midwest Piping and related cases,contends that areal question concerning representation of the employees existed when the Respondents andLocal 447 executed their contract and that the Respondents arrogated to themselves the rightto resolve the question.On the other hand, the Respondentsand Local 447rely upon EatonManufacturingCompany, 76 NLRB261, 267, where the Board dismissed a similar allegationof unfair labor practices because the petitioning union had"prevented a prompt determina-tion [ of the representation issue]by filing an unfair labor practice charge ... which we findto be groundless . . .The basicissue is whether there was a real question concerning representation when thecontract was executed. With respect to whether the filing of Local 119's petition had createdsuch question,Local 447points out that the petition named onlythe Companyas the employer,rather thanboththe Corporation and the Company.I do not believe that the failure to alsoname the Corporation constituted a material defect in the petition. It has been found that theRespondents'businesswas an integrated enterprise.Moreover,although only 5 of the 595 The findings concerning the conference are based upon a stipulation of the parties and theuncontradicted testimony of Michaels. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the envelope department were then on the Company's payroll, the petitionallegedthattherewere approximately 50 employees involved, and at the conferencein the Regional Office on August 13 Attorney Mildworm offered to enter into a consent-election agreement for a unit of employees in the entire envelope department. I find thatwith the filing of the petition by Local 119 there existed a real question concerning repre-sentation,and certain additional evidence in that connection is disposed of in the footnote.6We turn to the issue whether the question concerning representation continued in existenceuntil the execution of the contract.As related, the Respondents and Local 447 rely upon the Eaton case. On the other hand,the General Counsel asserts that that case is inapposite and he argues that (1) in the instantcase the original charge was filed by Michaels in good faith, while in the Eaton case thegroundless charge was filed in order to thwart and delay processing of the petition; (2) therewas no preexisting relationship between the Respondents and Local 447, while in the Eatoncase the contract was executed with an incumbent union; and (3) in the Midwest Piping casethe Board expressly held:"Thatno unfair labor practices are found herein on the originalcomplaint does not alter the effect of the respondent's later breach of its neutrality obliga-tion." I do not believe that the Eaton case is inapplicable for the reasons advanced by theGeneral Counsel. With respect to the first reason, as I understand the Board's holding inthe Eaton case,the good faith of the charging party in filing a groundless charge is imma-terial.The Trial Examiner had held thatthe charging union acted in good faith in filing itsinitialcharge.Indeed, he also held that a portion of the complaint, based upon that charge,was supported by the evidence. The Board, in disagreeing that the evidence supported thepertinent allegation of the complaint,characterized the initial charge as "groundless" andignored the Trial Examiner's finding of good faith by the charging union.'Withrespect to the General Counsel's second reason,I see no sound basis for distinguish-ing the Eaton case on the ground that the contracting union there was an incumbent union.while Local 447 and the Respondents had not been under contract. It is true that the Boardon occasion has placed emphasis upon a labor organization's status as an incumbent repre-sentative, as in William Penn Broadcasting Company, 93 NLRB 1104, 94 NLRB 1175, but in6As related, processing of the petition ceased upon the filing of the original charge. Therewas no act, such as scheduling the representation case for hearing, from which one wouldconclude that there had been a determination that Local 119 had demonstrated a substantialinterest in the representation proceeding.If such determination was made,itwas not in aform susceptible of proof in the instant case. The General Counsel offered in evidence variousapplications for membership in Local 119, along with a list of names of all employees in theenvelope department. The exhibits were received, and there is also testimony by Michaelsconcerningthe applications.The GeneralCounsel requested that the Board and the TrialExaminer find "that a substantial showing of interest was made by the Petitioner CLocal 1191in the representation case, based upon the testimony of Mr. Michaels, the submission of the[application] cards, the petition and the payroll list of the Employer [Respondents]." Ibelieve that the question of substantial interest is irrelevent here. Cf. J. 1. Case Company,95 NLRB 1493, affd. N L. R. B. v. J. I. Case Company, 201 F. 2d 597 (C. A. 9), where theBoard held that "under the Act a substantial showing of interest by a petitioner is ,[not] es-sential to a determination that a representation question exists" and that the Board's investi-gation of a petitioner's showing of interest "has no bearing on the issue whether a representa-tion question exists." Moreover, we haveseenthat Attorney Mildwormwas agreeable to theconduct of a consent election, and in International Harvester Company, 87 NLRB 1123, 1127,the Board held that an employer,by entering into a consent-election agreement,conceded theexistence of a question concerning representation. Finally, for the same reasons,I find to bewithoutmerit the contention of Local 447 that the applications for membership in Local 119were defective because they were applications to that Local's "Finishing Division," whichLocal 447 alleges to be a separate labor organization from Local 119's "Manifold Division,"the petitioning and charging uniont In the instant case, the General Counsel sought to establish by the testimony of MichaelsthatMichaels had acted in good faith in filing the initial charge. There was objection, whichwas sustained, and an offer of proof by the General Counsel. The material fact is not whetherthe charging party deliberately filed a groundless charge in order to thwart or delay a deter-mination of representatives, but that the filing of such a charge prevented a prompt deter-mination. In short, it is not the purpose, but'the result, which is material. I should think thatMichaels' good faith in filing a groundless charge is as immaterial as would be the bad faithof a person who filed a meritorious charge. LEUBREN PAPER CORPORATION573the Eaton case there is no language to indicate that the pertinent holding is to be limited toan incumbent union situation.The issue here,whether a real question concerning repre-sentation existed when the Respondents and Local 447 executed their contract, turns on theearlier conduct of Local 119 in preventing a prompt determination of that question ratherthan uponLocal 447's previous status.With respect to the General Counsel's third reason, it is true that the Board made thequoted holding in the Midwest Piping case. An additional fact, however, is that the TrialExaminer in the Eaton case relied thereon in finding that there had been a violation of theMidwest Piping doctrine, and he was reversed. Under the circumstances, the quoted holdingis inapplicable.I find that the Eaton case is controlling. While the Board in that case did not fully discloseits reasoning in dismissing a similar allegation of unfair labor practices on the ground thatthe petitioning union had "prevented a prompt determination" of the representation issue byfiling a "groundless"charge, I should think that the Eaton case does not constitute an ex-ception to the Midwest Piping doctrine. More specifically, I believe that the Eaton case didnot present a factual situation where an employer was held to have been warranted in re-solving a question concerning representation in violation of the Midwest Piping doctrine.Itpresented instead a situation where the filing of a groundless charge had removed thatquestion. Applying the holding in the Eaton case to the facts in the instant case, I find thatthequestion concerning representationwhichwas raisedby Local 119's petition did notcontinue in existence beyond August 13, when that labor organization filed its groundlesscharge. We have seen that Michaels, on behalf of Local 119, declined to enter into a consent-election agreement and said that he did not "intend to go through with the petition for certi-fication." The filing of the charge followed. Since it was groundless, it affords no support forMichael's refusal to participate with the Respondents in a resolution of the question concern-ing representation which he had initiated.His refusal was tantamount to a withdrawal of hispetition.8There was no longer a real question concerning representation.Consequently,when the Respondents thereafter recognizedLocal 447, they didnot infringe upon the em-ployees' right to make a free choice of representatives in a secret ballot election under theauspices of the Board.For the reasons stated, I find that the Respondents have not engaged in unfair laborpracticesand I shall recommend that the complaint be dismissed. It is unnecessary todiscuss another defense advanced by Local447, whichismentioned In the footnote.9Upon the basis of the above findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.The operations of the Respondents constitute trade, traffic, and commerce among theseveral States within the meaning of Section 2 (6) and (7) of the Act.2.Paper Cutters & Bookbinders Union, Local 119 (Manifold Division), International Broth-erhood of Bookbinders, AFL, and Printing Specialties and Paper Products Union, No. 447,are labor organizations within the meaning of Section 2 (5) of the Act.3.The allegations of the complaint that the Respondents have engaged in unfair laborpractices have not been sustained.[Recommendations omitted from publication ]8In The Hoover Company, 90 NLRB 1614, 1618, the Board held that an employer violatestheMidwest Piping doctrine "only if at the time"recognition is granted to one of two rivalunions"the question concerning representation raised by the rival petition still is pending"and that "many things might occur which would remove that question and would render ex-clusive recognition of a majority representative perfectly lawful," as "for example, therival union might withdraw its petition,or . . . . "9Local 447,for reasons detailed in the transcript,contends that issuance of the complaintherein contravened the second proviso to Section 10 (c) of the Act The subpenas to personnelof the Board and the General Counsel, and the latter's petition to revoke, which have beenmentioned above,related also to this contention by Local 447.In granting the petition, Istatedmy disagreement with the contention.Since I am recommending thal the complaint bedismissed for another reason,I deem it unnecessary to discuss the contention further.